Citation Nr: 1103759	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for residuals of a stroke.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1958 to 
September 1962 and in the United States Navy from April 1982 to 
April 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

To establish jurisdiction over the new and material issue on 
appeal, the Board must first consider whether new and material 
evidence has been received to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed 
fully in the following decision, the Board finds that new and 
material evidence sufficient to reopen the previously denied 
claim of entitlement to service connection for residuals of a 
stroke has been received.  Accordingly, the Board is granting 
that portion of the Veteran's claim.  

The underlying de novo claim for service connection for residuals 
of a stroke is, however, addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An October 1999 rating action denied service connection for 
residuals of a stroke, on the basis that the Veteran was not 
shown to have a current disability that was causally or 
etiologically related to military service.  Although the Veteran 
initiated an appeal of that denial, he did not perfect an appeal 
of the denial by filing a substantive appeal.  

3.  The evidence received since the October 1999 rating action, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for residuals of a stroke.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision which denied service 
connection for residuals of a stroke is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the October 1999 rating 
decision is new and material, and the previously denied claim for 
service connection for residuals of a stroke is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, however, the Board is reopening the Veteran's previously 
denied claim for service connection for residuals of a stroke.  
Therefore, any defect in the notice letter concerning the 
evidence needed to reopen the claim-or, indeed, any deficiency 
in VA's compliance with its duty to assist the Veteran-cannot be 
prejudicial to him because the Board is reopening his claim.  
Thus, the Board concludes that the provisions of the VCAA and the 
current laws and regulations as they pertain to new and material 
evidence have been complied with, and that a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.	Claim to Reopen 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the current appeal, the Veteran contends that he suffered a 
stroke in service and currently experiences symptoms, to include 
memory loss, numbness on the left side of his body, tingling 
sensations in his arms and legs, and anxiety attacks-all of 
which he maintains are lingering residuals of his stroke.  The 
Veteran also asserts that his current condition is related to his 
military service.  In this regard, the Board notes that further 
review of the claims folder indicates that service connection for 
residuals of a stroke was denied by the RO in an October 1999 
rating decision.  Notice of this denial was provided to the 
Veteran, and, although he filed a notice of disagreement with 
that denial, he did not submit a substantive appeal with respect 
to the denial of that issue.  In general, rating decisions that 
are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  

The Veteran filed an application to reopen his claim seeking 
service connection for residuals of a stroke in December 2005.  
Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a 
final rating decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board is required to give 
consideration to all of the evidence received since the October 
1999 decision in light of the totality of the record.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for residuals of a 
stroke was last previously considered and denied in the October 
1999 rating decision.  The evidence associated with the Veteran's 
claims file at the time of the October 1999 rating decision 
includes, but is not limited to, the Veteran's DD 214; his 
service treatment records; his October 1998 statement seeking 
service-connected compensation for numbness on the left side of 
his body; an August 1998 VA neurological consultation note and 
Magnetic Resonance Image (MRI) report; a November 1998 VA 
electroencephalography (EEG) report; a January 1999 EEG and 
neurological follow-up; and his May 1999 Statement in Support of 
his Claim.  

The Board notes that, in light of the medical evidence submitted 
prior to the initial adjudication of the claim, the RO initially 
interpreted the Veteran's October 1998 statement, as a claim 
seeking service-connected compensation for partial epilepsy with 
secondary generalization.  In a March 1999 rating decision, the 
RO denied service connection for partial epilepsy with secondary 
generalization.  However, in the May 1999 Statement in Support of 
his Claim, as well as a June 1999 Report of Contact slip, the 
Veteran clarified to the RO that he was in fact seeking service 
connection for residuals of a stroke, not partial epilepsy.  

The evidence associated with the claims file subsequent to the 
October 1999 rating decision includes, but is not limited to, a 
November 1998 EMG Report, private treatment records from Dr. D.D. 
dated from March 1999 to March 2006; VA treatment records dated 
from March 1999 to March 2000; the Veteran's June 2000 Statement 
in Support of his claim; the April 2001 VA examination report; a 
private treatment record from Dr. S.M., dated in March 2007; and 
a transcript of hearing testimony from the Veteran's May 2007 
personal hearing before the Decision Review Officer (DRO).  

In a July 1999 letter, Dr. D.D. noted that the August 1998 MRI 
report was said to show a "left putamen lacunar infarction" and 
it seemed to him that the area "was really a normal prominent 
Virchow-Robin perivascular space."  Upon further review of the 
MRI, Dr. D.D. indicated that the scan also showed "an area of 
possible gliosis. . . in the right subinsular frontal lobe."  In 
a May 2000 letter, Dr. D.D. again noted "an area of possible 
gliosis on the FLAIR axial sequence" and stated that he was 
uncertain whether this area was artifactual or a small lesion.  
According to Dr. D.D., the Veteran has a history of "paroxysmal 
tingling" and weakness of the left arm and leg since 1983, and 
it was more likely than not that these episodes were related to 
his service.  

During the April 2001 VA examination, the neurologist noted that 
both the Veteran's November 1998 and January 1999 EEG reports 
were shown to be moderately abnormal "due to the occurrence of 
Paroxysmal epileptiform activity over the left temporal area."  
Based on his review of the medical records and physical 
examination of the Veteran, the examiner opined that the Veteran 
was experiencing "simple partial seizures" which began while he 
was in the military, that the etiology of his seizure disorder 
could not be determined, and "it [was] questionable whether or 
not [the Veteran] has ever had a stroke."  Additionally, in a 
February 2005 letter, Dr. D.D. indicated that it is possible for 
a person to experience strokes and seizures simultaneously, such 
episodes can occur frequently, and seizures can recur as a result 
of strokes.  

The Board has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
residuals of a stroke.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board finds the July 1999, May 2000 and February 2005 letters 
from Dr. D.D, in conjunction with the April 2001 VA examination 
report to be new and material evidence within the provisions of 
38 C.F.R. § 3.156.  

In this regard, the Board finds that these medical records are 
equivocal as to whether the Veteran's episodes, classified as 
partial epileptic seizures, are completely disassociated from 
residuals of a stroke.  While the Veteran's episodes are 
indicative of partial seizures, neither the VA examiner, nor the 
Veteran's private physician, provide a definitive etiological 
origin for said seizures.  Indeed, some of the medical records 
allude to the possibility that the Veteran's seizures are 
lingering residuals of a stroke.  In the July 1999 and May 2000 
private letters, Dr. D.D. observed an area of "possible 
gliosis" on the August 1998 MRI scan.  In addition, the April 
2001 VA examiner stated that the Veteran's was experiencing 
simple partial seizures, that the etiological origin of these 
seizures could not be determined, and that it was 
"questionable" whether the Veteran had ever had a stroke.  
While he does not relate the seizures to a potential in-service 
stroke, the possibility that the Veteran endured a stroke in 
service is not completely ruled out in this speculative opinion.  
Furthermore, in a February 2005 letter, Dr. D.D. opined that it 
is possible for a person to have a stroke and seizure at the same 
time and that seizures can recur as a result of a stroke.  

The Board finds that this evidence relates to an unestablished 
fact necessary to substantiate the claim-to include residuals of 
a stroke.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for residuals of a stroke.  
The claim to reopen the issue of entitlement to service 
connection for residuals of a stroke is granted.  However, as 
will be explained below, the Board is of the opinion that further 
development is necessary before the merits of the underlying de 
novo claim for service connection for this disorder can be 
addressed.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a stroke is 
reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran maintains that he suffered a stroke in service, and 
experiences memory loss, a tingling sensation and occasional 
numbness on the left side of his body and leg, as well as other 
symptoms which he believes to be lingering residuals of this 
stroke.  See October 1998 claim and May 1999 Statement in Support 
of Claim.  

The Veteran's service treatment records reflect that he was seen 
at military sick call in June 1982 with complaints of a tingling 
sensation on the left side of his face, arm and leg.  Clinical 
records dated from February to March 1984 reflect the Veteran's 
complaints of intermittent tightness and tingling on the left 
side of his scalp, arm and leg.  Specifically, during his March 
1984 treatment visit at the medical clinic, he reported to have 
episodic and radiating pain in his arm which extended to his 
neck.  He described the pain as a "tingling" sensation which 
lasts for an hour.  An April 1984 Chronological Record of Medical 
Care reflects that the Veteran experienced persistent numbness 
and tingling in his scalp, left arm, leg and side of chest, and 
underwent a thorough evaluation to rule out certain diagnoses.  
The Veteran stated that this discomfort occurs every week and 
lasts for thirty minutes.  

As previously discussed, post-service VA treatment records 
reflect the Veteran underwent an MRI, EEG, and EMG to determine 
the diagnosis, cause and/or etiological origination of this 
condition.  The impression derived from the August 1998 MRI 
showed that the Veteran had a "small lacunar infarct of the left 
putamen."  Findings from the November 1998 EEG were abnormal and 
"suggestive of a focal encephalopathic process involving the 
left temporal area that could have epileptogenic potential."  
The Veteran's private physician, Dr. D.D., upon reviewing these 
reports, interpreted the area on the August 1998 MRI, described 
as a "left putamen lacunar infarction," to be a "normal 
prominent Virchow Robin Space."  However, he also noted an area 
of "possible gliosis. . . on the FLAIR axial sequence."  See 
July 1999 and May 2000 private letters.  

The Veteran was afforded a VA examination in April 2001.  The 
neurologist reviewed the Veteran's medical records and noted that 
he had an onset of paroxysmal episodes, to include numbness and 
tingling of the left side of his body, in 1983 while in the 
military, and has experienced similar episodes since this time.  
The examiner noted that the Veteran's two EEGs were shown to be 
"moderately abnormal due to the occurrence of Paroxysmal 
epileptiform activity over the left temporal area."  While the 
examiner did not have the Veteran's MRI scan available for 
review, he took note of the MRI report as well as the 
radiologist's interpretation of a "lacunar infarct."  Based on 
his evaluation of the Veteran, the examiner opined that the 
Veteran was experiencing simple partial seizures which began in 
1983 while he was in the military.  He concluded that the 
etiology of the Veteran's seizure could not be determined and 
that it was questionable whether or not the Veteran has suffered 
from a stroke.  

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or symptoms 
of a current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability; 
and insufficient evidence to decide the case.  38 U.S.C.A. §5103; 
38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  If the VA undertakes the effort to provide the 
Veteran with a medical examination, it must ensure that such exam 
is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

While the April 2001 examiner diagnosed the Veteran with simple 
partial seizures, and noted that the Veteran had experienced 
these symptoms since service, the Board finds the opinion unclear 
as to whether the Veteran did in fact suffer a stroke in service, 
and if so, whether his current symptoms, diagnosed as simple 
partial seizures, are lingering residuals of a stroke.  Further, 
the examiner did not have the August 1998 MRI scan available for 
review and could not comment as to the presence of the area, 
described by Dr. D.D. as "possible gliosis," and what such a 
condition may be attributable to.  See July 1999 and May 2000 
letters issued by Dr. D.D.  In stating that it is 
"questionable" whether or not the Veteran suffered a stroke in 
service, the examiner alludes to the possibility that the Veteran 
may or may not have experienced a stroke in service.  Medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

As such, the Board does not find the April 2001 medical opinion 
to be an adequate one.  Under the circumstances presented in this 
case, the Board finds that a new VA medical examination and 
opinion are required.  

In addition, during his May 2007 personal hearing, the Veteran 
indicated that he received treatment from his family physician, 
Dr. Gorman.  See May 2007 Hearing Transcript, p. 4.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 to 
make a reasonable effort to obtain identified private treatment 
records.  See 38 C.F.R. § 3.159(c)(1) (2010).  As this matter is 
being returned for further development, an effort should be made 
to obtain records of any current stroke treatment that the 
Veteran may have received from this private physician.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran provide the full name and address 
of his family physician, Dr. Gorman as 
well as the appropriate release of 
information form to accord the agency of 
original jurisdiction the opportunity to 
acquire copies of records of stroke 
treatment that the Veteran may have 
received from this doctor.  

After securing the appropriate release 
form from the Veteran, the AMC/RO should 
attempt to obtain these private treatment 
records.  All such available records 
should be associated with the claims 
folder.  If any records are not obtained, 
the AMC/RO must inform the Veteran and 
provide him an opportunity to submit the 
records.  

2.  The RO should obtain the report of the 
Veteran's August 1998 MRI scan and 
November 1998 EEG from the Little Rock, 
Arkansas VA Medical Center.  

3.  After obtaining the above private and 
VA medical records, to the extent they are 
available, the RO should schedule the 
Veteran for an appropriate VA examination 
for the purpose of ascertaining the nature 
and etiology of any residuals of a stroke 
that he may have.  The claims file and a 
copy of this REMAND must be made available 
to the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

All indicated tests should be performed 
and the findings reported in detail.  
Specifically, the examiner should take 
note of service treatment records dated 
from February 1984 to April 1984, which 
reflect the Veteran's symptoms in service, 
to include intermittent tightness, 
tingling and numbness on the left side of 
his body, face and scalp.  The examiner 
should also take note of the Veteran's 
August 1998 MRI scan (if available) and 
follow-up MRI report; Dr. D.D.'s July 1999 
and May 2000 letters, which mention 
findings of a "possible gliosis noted on 
the FLAIR axial sequence"; and the April 
2001 VA examination report.  

Following a review of the entire record 
and an examination of the Veteran, the 
examiner should also provide a response to 
the following:

i) Did the Veteran suffer a stroke in 
service?  (In answering this question, 
the examiner should also opine as to 
whether there is an area of "gliosis" 
noted on the Veteran's August 1998 MRI 
scan and whether gliosis is a process 
which results after a person has 
suffered a stroke.  In addition, the 
examiner should address the February 
1984 to April 1984 service treatment 
records.)  

ii) The likelihood (likely, unlikely, 
or at least as likely as not) that the 
Veteran's diagnosed seizure disorder, 
and any other disability(ies) diagnosed 
on examination, is(are) a result of an 
in-service stroke, or otherwise 
causally or etiologically related to 
the Veteran's period of active service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

4.  After completing the above, and any 
other development deemed necessary, 
adjudicate the issue of entitlement to 
service connection for residuals of a 
stroke.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


